 318DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDetroit College of BusinessandDetroit College ofBusiness Faculty Association,MEA/NEA. Case7-RC-18323August 25, 1989DECISION ON REVIEW AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFTAND HIGGINSOn May 6, 1987, theRegionalDirector forRegion 7 issued a Decision and Direction of Elec-tion in the above-entitled proceeding finding appro-priate a campuswide unit of full-time departmentcoordinators sought by the Petitioner at the Em-ployer'sDearborn,Flint,andMadison Heights,Michigan campuses,and ordering an election to de-termine whether they wished to be represented bythe Petitioner in an already existent unit of full-time instructional and noninstructional professionalemployees at the Dearborn campus. The RegionalDirector rejected the Employer's contention thatthe department coordinators should be excluded assupervisors within the meaning of Section 2(11) oftheAct.Thereafter, in accordance with Section102.67of the National Labor Relations BoardRules and Regulations,the Employer filed a timelyrequest for review,contending that the RegionalDirector erred in finding the coordinators to beemployees and in finding appropriate a unit consist-ing of the Employer's three campuses. The Peti-tioner filed a brief in opposition to the Employer'srequest for review.By telegraphic order dated June 4, 1987, the Em-ployer's request for review was granted with re-spect to the supervisory status of the departmentcoordinators.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issue under review andmakes the following findings:The Employer is a private, nonprofit educationalinstitutionwith a main campus located in Dear-born,Michigan, and two smaller branch campuseslocated in Flint and Madison Heights, Michigan.Since approximately1971 thePetitioner has repre-sented a unit composedof full-time instructionaland noninstructional professional employees at theDearborn campus.The Petitioner seeks to includethe full-time department coordinators and instruc-tors2 employed at the Flint and Madison Heightscampus in the Dearborn unit.The Employer'soverall business policies andacademic direction for the three campuses are for-mulated by an elected board of trustees.At each ofthe branch campuses a dean and an associate deanadminister the policies and academic program es-tablished by the board of trustees,including grad-uation standards,tuition levels,student body size,and budget.On the recommendation of the associ-ate dean at Flint and Madison Heights,coordina-tors are appointed by the respective deans to runthe various academic departments.At Flint thereare five full-time coordinators while at MadisonHeights there are two.3Except for the coordinators and the one full-timeinstructor atMadison Heights, the faculty at thebranch locations consist entirely of nonunit part-time instructors.There are 46 such instructors atMadison Heights and 49 at Flint.The record reveals that the coordinators spend amajority of their work time each week teachingclasses and performing other activities related totheir instructional duties.In addition,they have arole in the evaluation process for part-time faculty.The normal teaching load for the coordinators isthree classes per quarter,but during one of thethree quarters that constitute the school year, theycarry a reduced load of two classes to allow timefor them to visit theclassroomof each part-timefacultymember within his or her department andprepare a written evaluation of his performance.The coordinators also have a role in faculty hiring.At Flint,they participate,along with the associatedean, in the interview of prospective candidatesand in the hiring decision.At Madison Heights thecoordinators alone are responsible for interviewingand determining which candidates to hire.The Employer contends that the coordinators'authority pertaining to the hiring and evaluation offaculty, as well as their role in scheduling coursesand assigning faculty to classes, requires their ex-clusion from the unit as statutory supervisors. TheRegional Director,however,disagreed.He foundthat the preparation of evaluations did not supporta finding of supervisory status because the evalua-tion forms used by the coordinators carried no rec-ommendations for specific personnel action. As forthe remaining areas of alleged supervision, the Re-gional Director found that the coordinators playedonly a recommendatory role and that higher man-2 By stipulation the parties agreed to include in the unit the one full-time instructor at the Madison Heights campus There are no full-time in-structors at the Flint campus'The election was conducted June 4, 1987, and the ballots were im-3 In addition there are two part-time coordinators at Flint whom thepounded pending disposition of the request for reviewparties agreedshould be excluded from the unit296 NLRB No. 40 DETROIT COLLEGE OFBUSINESSagement made all final decisions,which were notnecessarily consistentwith the coordinators' rec-ommendations.Relying onAdelphi University,195NLRB 639 (1972),theRegionalDirector foundthat even if the coordinators'dutieswere consid-ered supervisory,the fact that they exercised thoseduties less than 50 percent of the time with respectto nonunit faculty employees precluded a findingthat they were supervisors.Contrary to the Re-gional Director,we conclude that the coordinatorsare supervisors within the meaning ofthe Act.We find that the coordinators exercise Section2(11) authority with respect to the hiring of part-time instructors.At Flint,the hiring process wasdescribed as a joint effort between managementand a coordinator.Geraldine Boyd,the associatedean at Flint,testified thatwhen a teaching posi-tion opens,an applicant is selected for an interviewinwhich both she and the respective departmentcoordinator participate.At the conclusion of theinterview a recommendation is offeredby the coor-dinator on whether the applicant should be hired.When questioned regarding who actually makesthe final decision to hire,Boyd stated it is a "jointdecision."She identified more than a dozen indi-viduals who were hired in this manner.Althoughshe admitted that every instructor hired must meether approval,she further stated that no instructorhas ever been hired without the consent of a coor-dinator.Furthermore,with the exception of two in-dividuals,all the coordinators'hiring recommenda-tions have been followed.4The Petitioner'switnesses,Coordinators JohnChalmers and Ann Kah, corroborated Boyd's testi-mony regarding the hiring process.Chalmers listedfour applicants that he interviewed who were hiredin his department pursuant to his recommendation.Similarly,shortly after her appointment as the Eng-lish-speech coordinator in 1986, Ann Kah submit-ted a memo to the dean recommending a plan tostaff the"Learning Lab" position in her depart-ment with one instructor to teach three classes.The dean approved and thereafter Kah invited SueArnold foran interview,who was hired on Kah'srecommendation.The hiring authority of the Madison Heights co-ordinators is even broader than at Flint.As cor-rectly noted by the Regional Director,the MadisonHeights coordinators"actually perform the hiringfunction,in that they interview and determinewhich applicants to hire to fill vacancies in thepart-time faculty."AssociateDean Mary Cross,who until 3 months before the hearing in this casewas the general education department coordinator,4 Boyd rejected the recommendations to hire Brian Larsen and JimSanders because they were recent graduates of the college319testified that in that capacity she "was responsiblefor hiring instructors all the way from placing adsto sorting the resumes to setting up the interviewsto evaluating them and to final hire."ArnoldShaver,coordinator of the marketing department,testified thatwhen the need occurs in his depart-ment,he selects from a collection of resumes onfilea potential candidate to be interviewed andthen decides whether to hire that individual. Heidentified two instructors that he alone hired with-out any input from higher school officials.Further,JanetGuggenheim,dean at Madison Heights,named five instructors that were hired by Coordi-nator Walter Flack.The foregoing evidence amply demonstrates thatthe coordinators at both campuses have the author-ity to hire or make effective recommendations tohire instructors.At Madison Heights the RegionalDirector found,and the Petitioner concedes onbrief,that the coordinators are the only ones whoperform the hiring function.At Flint the evidenceestablishes that the coordinators effectively recom-mend the hiring of instructors.SeeCardinal Timo-thyManning,223 NLRB 1218, 1222 (1976) (depart-ment chairpersons whose hiring recommendationswere"generally followed" were supervisors).Further,we find that the department coordina-tors exercise Section 2(11) authority with regard totheir evaluations of the part-time instructors. Thecoordinators at both campuses carry a reducedteaching load during one quarter of each schoolyear to allow them time to visit and prepare anannual evaluation of each faculty member in theirdepartment.The Regional Director acknowledgedthat the evaluations "may have been utilized aspart of an informal procedure,involving the associ-ate dean and the coordinator,to determine thefuture employment possibilities of part-time instruc-tors," but nevertheless declined to view this re-sponsibility as supervisory,apparently because theevaluation forms that are used"do not call for anydisciplinary or employment recommendations." Tothe contrary,the forms provide space for an "Eval-uator'sSummary Comments."Although most ofthe evaluations in evidence contain favorable re-marks of teacher performance,the evaluation byone coordinator of an instructor atMadisonHeights described his performance as "totally unac-ceptable" and a"poor reflection upon this col-lege." In separate discussions with Dean Guggen-heim following the evaluation,the coordinator was"very adamant"in his recommendation that the in-structor not be retained,and without any independ-ent review by Guggenheim or other managementofficials,the instructor's employment was discon-tinued.At each campus at least three other in- 320DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstanceswere described in which instructors wereterminated or transferred based solely on the rec-ommendation of a coordinator.We find,therefore,that the coordinators,through their evaluation ofeach faculty member,effectively recommend thedischarge,retention,or transfer of faculty mem-bers.SeeUniversity of Vermont,223NLRB 423(1976) (department chairmen whose recommenda-tions based on evaluations were"highly effective"in determining faculty promotions and reappoint-ments,etc.were supervisors).Notwithstanding these supervisory duties of thedepartment chairmen,the Regional Director foundcontrolling the Board's decision inAdelphi Universi-ty, 195 NLRB 639 (1972), and concluded that the"occasional exercise of supervisory authority overnonunit employees does not mandate that said em-ployees be found supervisory,especially where theindividuals at issue are professionals devoting a ma-jority of their worktime to professional pursuits."We find the Regional Director's reliance onAdel-phito be misplaced.The specific issue presented inAdelphiwaswhether the director of admissions,a professional,should be excluded from a unit of faculty memberssolely because he had the authority to hire, fire,and direct his secretary.Because the director's pro-fessional duties wereof thesame character as thoseof other unit employees,the Board reasoned that itwould be inequitable to exclude him solely becausehe happened to exercise sporadic supervisory au-thority over his nonunit personal secretary. TheBoard reasoned(195 NLRB at 644):The issue of supervisory status usually ariseswhere authority is regularly exercised on theemployer's behalf,over employees sought bythe union,such as foremen in a production andmaintenance unit.To include in such a unitpersons who exercise statutory supervisory au-thority would clearly create the conflict of in-terestwhich Congress intended to avoid. Thisdoes not mean,however,that a similar conflictof interest is necessarily created whenever per-sons occasionally exercise some authority overother employees of the employer. We haveheld, for example, that employees in an em-ployer'spersonnel department who interviewand actually hire,on behalf of the employer,applicants for nonskilled or semiskilled jobsare not supervisors within the meaning of theAct. On the other hand, where professionalsregularly(more than 50 percent of their time)supervised nonunit employees,they were nev-ertheless excluded from a unit of professionalemployees since under such circumstances theprincipal interests of the excluded professionalswere so allied with management as to establisha differentiation between them and other em-ployeesin the unit.The underlyingrationaleof this body ofprecedent is that anemployee whoseprincipaldutiesare of thesame characteras that ofother bargaining unit employeesshould not beisolated fromthem solely because ofa sporad-ic exerciseof supervisory authority over non-unit personnel.No danger of conflict of inter-estwithinthe unit is presented,nor does theinfrequent exerciseof supervisory authority soally such anemployee withmanagement as tocreate a more generalizedconflict ofinterestof the typeenvisionedby Congress in adopt-ing Section2(11) of the Act.The Board inNew York University,221NLRB1148, 1156 (1975), further expoundedon the basisfor itsAdelphidecision,noting especially the rela-tive imprecisionof the supervisoryquestion in pro-fessionalemployeesettings.Professionalemployees,the Board pointed out:[fJrequently require the ancillary services ofnonprofessional employeesinorder to carryout theirprofessional,not supervisory,respon-sibilities.But that doesnot changethe natureof their work from professional to supervisory,nor theirrelation to management.They arenot hiredas supervisors but as professionals.The work ofemployeesthatmay be"super-vised" by professionalsin this category ismerely adjunct to that of the professional andis not theprimary work product. [Id. at 1156.]The Boardemphasizedthat justbecause an em-ployer provideshisprofessionalemployees withsupport personnel, it was not Congress'intention toexcludethem from the Act "by the roteapplicationof the statute withoutany reference to itspurposeor the individual's place on the labor-managementspectrum." Id.Although the focus inAdelphiandNew YorkUniversitywas to determinewhether thesuperviso-ry functionbeing exercised vis-a-vis nonunit em-ployees "so allied the individualswith managementas to establisha differentiation between them andother employees in theunit," theAdelphidecisionhas been cited in subsequent cases as establishing arule that anyindividualwho supervises nonunitemployees less than 50percent ofhis time is not asupervisor, regardlessof the nature of the supervi-sory dutiesor any other factors that mightindicatethe natureof the individual's alliance with manage-ment.SeeFloridaMemorial College,263NLRB1248, 1253 (1982);A. Barton Hepburn Hospital,238 DETROIT COLLEGEOF BUSINESSNLRB 95, 96 (1978);Mount Vernon College, 228NLRB 1237 (1977);Clothing & Textile Workers,210NLRB928, 930(1974).We rejectany such shorthand approach.Rather,to ascertain whether an individual's exercise of su-pervisory authority over employees outside theunitwarrants his exclusion as a supervisor, wemust make a complete examination of all the fac-tors present to determine the nature of the individ-ual's alliance with management.Relevant factors tobe considered will include,but not be limited to,the businessof the employer,the duties of the indi-viduals exercising supervisoryauthorityand thoseof the bargaining unit employees,the particular su-pervisory functions being exercised,the degree ofcontrol being exercised over the nonunit employ-ees, and the relative amount of interest the individ-uals at issue have in furthering the policies of theemployer as opposed to those of the bargainingunit in whichthey wouldbe included.We willcontinue to view time spent in performance of su-pervisoryduties relevant,but not controlling, toour analysis.Further,our consideration of thisfactor will no longer rely on a rule that draws theline for finding supervisory status at individualswhose supervisory duties require 50 percent ormore of their time.5The instant case illustrates the need for rejectionof a rigid applicationof a 50-percent rule in favorof examining all the relevant circumstances.Apply-ing the 50-percent rule as the exclusive test, theRegionalDirectorheld that the coordinators,whom we have found to possess Section 2(11) au-thority,were not supervisors because that authorityconstituted only 25 percent of their duties.But therecord plainly showsthat theirsupervision of thepart-time nonunit faculty is part and parcel of their"primary work product"rather than an ancillary5 To the extent prior cases are inconsistent, they are overruled.Member Cracraft concurs with her colleagues'findings that the depart-ment coordinators are supervisors and that they should be excluded fromthe unit.She agrees that the holdingAdelphi University,as interpreted insubsequent cases,should be clarified.In addition,however, she wouldadopt the dissenting opinions inClothing& Textile Workers,210 NLRB928 (1974);andAutomobileClub,209 NLRB614 (1974)Accordingly, shewould apply the same analysis to supervisors regardless of the status ofthe employees they supervise321part of their duties. The mission of the Employer,as stated in its academic bulletins,"is to educatemen and women for an enriched life and a success-ful career in any of a number of fields in businessand related services." To help achieve that mission,the bulletins state that it is the college's belief "thatits studentsare most effectively served by a [highlyqualified] faculty with varied experience and back-ground." In furtherance of this goal of obtainingthe most qualified instructors, the coordinators atFlint, in consultation with the associate dean, joint-ly conduct the faculty hiring function while atMadison Heights the coordinators alone hire thefaculty.Once hired, their responsibility at bothcampuses is to annually evaluate faculty perform-ance and recommend, if necessary, nonretention ofthose who fail to live up to the superior qualifica-tions that the school seeks to maintain.Thus, the situation here differs markedly fromAdelphiinwhich the admissions director's supervi-sion of his secretary was merely ancillary to hisown professional duties and was not the primarywork product. By contrast, the coordinators werehired both to perform professional teaching serv-icesandto hire and evaluate the faculty. Inasmuchas these major supervisory duties constitute regularand frequent portions of the coordinators' responsi-bilities,we conclude that they are "so allied withmanagement as to establish a differentiation be-tween them and other employees in the unit,"6even though such duties consume less than 50 per-cent of their worktime.Accordingly, we find the coordinators to be su-pervisorswithin themeaning oftheAct and ex-clude them from the unit found appropriate by theRegionalDirector.With respect to the lone re-maining full-time instructor at Madison Heights, weremand the case to the Regional Director for fur-ther appropriate proceedings.ORDERIt is ordered that the case is remanded to the Re-gionalDirector for further appropriate action con-sistent with this decision.6 Adelpht,195 NLRB at 644